


Exhibit 10.5

 

[g21832kf01i001.jpg]

 

 

Mortgage of shares

 

 

Dated

 

 

GFInet Inc.

(as Chargor)

 

Bank of America, N.A.

(as Administrative Agent)

 

 

SNR Denton UK LLP

One Fleet Place

London EC4M 7WS

United Kingdom

DX 242

 

ii

--------------------------------------------------------------------------------


 

Contents

 

1.

 

Interpretation

 

1

 

 

 

 

 

2.

 

Security

 

3

 

 

 

 

 

3.

 

Preservation of Security

 

4

 

 

 

 

 

4.

 

Warranties and Undertaking

 

5

 

 

 

 

 

5.

 

Documents and Registration

 

6

 

 

 

 

 

6.

 

Application of Proceeds

 

8

 

 

 

 

 

7.

 

Power of Attorney

 

8

 

 

 

 

 

8.

 

Protection of Purchaser

 

9

 

 

 

 

 

9.

 

Delegation

 

9

 

 

 

 

 

10.

 

Indemnity

 

9

 

 

 

 

 

11.

 

Waivers; Remedies Cumulative

 

10

 

 

 

 

 

12.

 

Further Assurance

 

10

 

 

 

 

 

13.

 

Notices

 

10

 

 

 

 

 

14.

 

Miscellaneous

 

11

 

 

 

 

 

15.

 

Release

 

12

 

 

 

 

 

16.

 

Governing Law and Jurisdiction

 

12

 

iii

--------------------------------------------------------------------------------


 

Mortgage of Shares

 

Dated

 

Between

 

(1)       GFInet Inc. a corporation organised under the laws of Delaware in the
United States of America (the “Chargor”); and

 

(2)       Bank of America, N.A. as agent and trustee for the Secured Parties
(the “Administrative Agent” which expression shall include all successor
Administrative Agents appointed from time to time).

 

Recitals

 

(A)      The Chargor enters into this Deed to secure the repayment and
satisfaction of the Secured Liabilities.

 

(B)       The Chargor and the Administrative Agent intend that this document
take effect as a deed notwithstanding that it may be executed under hand.

 

IT IS AGREED as follows:

 

1.         INTERPRETATION

 

1.1       Definitions

 

In this Deed:

 

Affiliate is defined in the Credit Agreement.

 

Company means GFI Newgate Limited, a limited liability company incorporated in
England and Wales with company number 07197685.

 

Credit Agreement means that certain Amended and Restated Credit Agreement dated
as of February 24, 2006 among GFI Group, Inc., a Delaware corporation, GFI
Holdings Limited, a company incorporated in England and Wales, the Guarantors
party thereto, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, relating to the amendment and restatement of a credit
agreement entered into as of August 23, 2004 and as the same may be further
amended, modified, supplemented, extended, restated and replaced from time to
time.

 

Debtor Relief Laws is defined in the Credit Agreement.

 

Domestic Security Agreement is defined in the Credit Agreement.

 

Enforcement Event means the acceleration of the payment of Loans pursuant to the
Credit Agreement in accordance with the terms thereof.

 

Event of Default has the meaning given to that term in the Credit Agreement.

 

Foreign Loan Party is defined in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Lenders is defined in the Credit Agreement.

 

Letter of Credit is defined in the Credit Agreement.

 

Loan is defined in the Credit Agreement.

 

Loan Documents is defined in the Credit Agreement.

 

Loan Party is defined in the Credit Agreement.

 

Related Rights means, in relation to the Shares, all dividends and other
distributions paid or payable after today’s date on all or any of the Shares and
all stocks, shares, securities (and the dividends or interest on them), rights,
money or property accruing or offered at any time by way of redemption, bonus,
preference, option rights or otherwise to or in respect of any of the Shares or
in substitution or exchange for any of the Shares.

 

Secured Liabilities means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Foreign Loan Party arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the any Foreign Loan Party
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding. The foregoing shall also include any Swap Contract
between any Foreign Loan Party and Swap Bank that is entered into in the
ordinary course of business for mitigating risks and not for speculative
purposes and all obligations under any Treasury Management Agreement between any
Foreign Loan Party and Treasury Management Bank but excludes any obligation
which, if it were so included, would result in a contravention of Chapter 2 of
Part 18 of the Companies Act 2006.

 

Secured Parties means the Lenders, the Administrative Agent and any other holder
of Secured Liabilities.

 

Security Assets means the Shares together with all Related Rights in respect of
the Shares.

 

Security Period means the period beginning on the date of this Deed and ending
on the date on which the Secured Liabilities have been satisfied in full (other
than any obligations with respect to the indemnities set forth in the Loan
Documents and/or collateralized letters of credit) and the commitments under the
Credit Agreement shall have terminated or expired.

 

Shares means the 100 ordinary shares of £1.00 each issued and fully paid in the
share capital of the Company and any other ordinary shares in the Company, in
each case, which may be owned legally, beneficially or otherwise by the Chargor
after the date of this Deed.

 

Swap Contract is defined in the Credit Agreement.

 

Treasury Management Agreement is defined in the Credit Agreement.

 

1.2       Construction

 

(a)        In this Deed, unless the contrary intention appears, a reference to:

 

2

--------------------------------------------------------------------------------


 

(i)       assets includes properties, revenues and rights of every description,
both present and future;

 

(ii)      an authorisation or a consent includes an approval, authorisation,
consent, exemption, filing, licence, registration and resolution, in each case
given or made in writing;

 

(iii)     an enactment (be it express or implied) includes references to any
amendment, re-enactment, and/or legislation subordinate to that enactment and/or
any permission of whatever kind given under that enactment;

 

(iv)     a Loan Document or any other agreement or instrument is a reference to
that Loan Document or other agreement or instrument as amended, novated,
supplemented or replaced (in whole or in part);

 

(v)      any party or person includes any person deriving title from it or any
successor, transferee or assignee;

 

(vi)     a person includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) or two or more of the foregoing;

 

(vii)    Clauses are to the clauses of this Deed; and

 

(viii)   a person who is not a party to this Deed (other than a Lender) has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Deed but this does not affect any right or
remedy of a third party which exists or is available apart from that Act.

 

(b)        In the event of any conflict between the provisions of this Deed and
the Credit Agreement the provisions of the Credit Agreement shall prevail.

 

2.         SECURITY

 

2.1       Mortgage

 

In consideration of the Administrative Agent and the Lenders entering into the
Credit Agreement, the Chargor in the manner specified in Clause 2.2 of this Deed
and as security for the Secured Liabilities:

 

(a)        mortgages and agrees to mortgage to the Administrative Agent (as
agent and trustee for the Secured Parties) all of the Shares, the same to be a
security by way of a first equitable mortgage; and

 

(b)        mortgages and agrees to mortgage to the Administrative Agent (as
agent and trustee for the Secured Parties) all the Related Rights accruing to
all or any of the Shares, the same to be a security by way of a first equitable
mortgage,

 

PROVIDED THAT:

 

(i)       until the occurrence of an Enforcement Event, all dividends and other
distributions mortgaged as Related Rights pursuant to paragraph (b) above may be
paid directly to the Chargor (in which case the Administrative Agent or

 

3

--------------------------------------------------------------------------------


 

its nominee shall execute any necessary dividend mandate) and, if paid directly
to the Administrative Agent shall be paid promptly by it to the Chargor; and

 

(ii)      subject to paragraph (c) of Clause 5, until the occurrence of an
Enforcement Event, all voting rights attaching to the Shares may be exercised by
the Chargor or, where the Shares have been registered in the name of the
Administrative Agent or its nominee, as the Chargor may direct in writing, and
the Administrative Agent and any nominee of the Administrative Agent in whose
name the Shares are registered shall execute any form of proxy or other document
reasonably required in order for the Chargor to do so.

 

2.2       Title Guarantee

 

Every disposition effected by this Deed is made with full title guarantee.  The
other terms of this Deed do not limit or extend any of the covenants implied by
virtue of Part 1 of the Law of Property (Miscellaneous Provisions) Act 1994 but
create separate and independent obligations having effect cumulatively with
those implied covenants.

 

2.3       Excluded Collateral

 

Notwithstanding anything to the contrary contained in this Clause 2, the
mortgage and charge of the Security Assets granted under this Clause 2 shall not
extend to any assets expressly excluded from section 2 of the Domestic Security
Agreement as applicable.

 

3.         PRESERVATION OF SECURITY

 

3.1       Continuing Security etc.

 

The security constituted by this Deed:

 

(a)        shall be a continuing security and shall not be satisfied by any
intermediate payment or satisfaction of the whole or any part of the Secured
Liabilities but shall secure the ultimate balance of the Secured Liabilities;
and

 

(b)        shall be in addition to and shall not be affected by any other
security interest now or subsequently held by the Administrative Agent for all
or any of the Secured Liabilities.

 

3.2       No Merger of Security

 

No prior security held by the Administrative Agent (whether in its capacity as
Administrative Agent or otherwise) or any of the other Secured Parties over the
whole or any part of the Security Assets shall merge into the security
constituted by this Deed.

 

3.3       Obligations not affected

 

Neither the obligations of the Chargor under this Deed nor the security
constituted by this Deed shall be affected by any act, omission or circumstances
which but for this provision might operate to release or otherwise exonerate the
Chargor from its obligations under this Deed or affect such obligations or
security including (but without limitation) and whether or not known to the
Chargor or the Administrative Agent or any other Secured Party:

 

(a)        any time or indulgence granted to or composition with the Chargor or
any Loan Party or any other person;

 

4

--------------------------------------------------------------------------------


 

(b)        the variation, extension, compromise, renewal or release of, or
refusal or neglect to perfect or enforce, any terms of any Loan Document or any
rights or remedies against, or any security granted by, the Chargor, any Loan
Party or any other person;

 

(c)        any irregularity, invalidity or unenforceability of any obligations
of the Chargor or any Loan Party under the Loan Documents or any other document
or agreement or any present or future law or order of any government or
authority (whether of right or in fact) purporting to reduce or otherwise affect
any of such obligations to the intent that the Charger’s obligations under this
Deed and this security shall remain in full force and this Deed shall be
construed accordingly as if there were no such irregularity, unenforceability,
invalidity, law or order;

 

(d)        any legal limitation, disability, incapacity or other circumstances
relating to the Chargor, any Loan Party or any other person or any amendment to
or variation of the terms of any Loan Document or any other document or
security.

 

3.4       Waiver by Chargor

 

The Chargor waives any right it may have of first requiring the Administrative
Agent or any other Secured Party to proceed against or claim payment from any
person or enforce any guarantee or security before enforcing this Deed.

 

3.5       Certificate of Administrative Agent conclusive

 

A certificate of the Administrative Agent as to the amount of the Secured
Liabilities shall, as against the Chargor, be conclusive evidence of such amount
in the absence of manifest error.

 

3.6       Reinstatement

 

Where any discharge (whether in respect of this Deed, any other security or
otherwise) is made in whole or in part or any arrangement is made on the faith
of any payment, security or other disposition which is avoided or must be repaid
on bankruptcy, liquidation or otherwise without limitation, this security and
the liability of the Chargor under this Deed shall continue as if there had been
no such discharge or arrangement.

 

4.         WARRANTIES AND UNDERTAKING

 

4.1       Warranties

 

Except as otherwise provided in the Credit Agreement, the Chargor represents and
warrants to the Secured Parties that:

 

(a)        it is and will remain the sole beneficial owner of its Security
Assets and, save where the Security Assets have been registered in the name of
the Administrative Agent (as agent and trustee on behalf of itself and the
Secured Parties) or its nominee pursuant to this Deed, is and will remain the
absolute legal owner of its Security Assets save to the extent permitted to be
disposed of or encumbered under the Loan Documents;

 

(b)        it will not take any action whereby the rights attaching to its
Security Assets are altered or diluted in a manner adverse to the interests of
the Administrative Agent or the other Secured Parties hereunder save to the
extent permitted under the Loan Documents;

 

5

--------------------------------------------------------------------------------


 

(c)        the Shares are fully paid and non-assessable (except as such rights
may arise under mandatory provisions of applicable statutory law that may not be
waived or otherwise agreed and not as a result of any rights contained in any
organisational document) and neither the Shares nor the Related Rights are
subject to any options to purchase or similar rights of any person;

 

(d)        the Shares include and will continue to include all of the issued
share capital of the Company owned by the Chargor,

 

(e)        the execution and delivery of this Deed and the creation of the
security contemplated by it will not contravene any restriction to which the
Chargor, the Company or the Security Assets are subject;

 

(f)         this Deed constitutes the legal, valid and binding obligations of
the Chargor, enforceable in accordance with its terms, subject to laws affecting
creditors’ rights generally and general principles of equity; and

 

(g)        the Chargor is duly incorporated under the laws of Singapore and has
the full power and authority (and has taken all necessary corporate
authorisations) to execute this Deed and comply with its obligations under this
Deed.

 

4.2       Undertakings

 

Except as otherwise provided in the Credit Agreement, the Chargor undertakes to
the Secured Parties that:

 

(a)        it will not assign, pledge or otherwise encumber the whole or any
part of the Security Assets to anyone other than the Administrative Agent (as
agent and trustee for the Secured Parties) and other than as permitted under the
Loan Documents;

 

(b)        it will not take or permit the taking of any action whereby the
rights attaching to any of the Security Assets or any other shares in the
Company are altered or further shares in the Company are issued other than as
permitted under the Loan Documents.

 

5.         DOCUMENTS AND REGISTRATION

 

5.1       Deposit of securities and registration

 

(a)        The Chargor shall forthwith deposit with the Administrative Agent (as
agent and trustee for the Secured Parties) or as the Administrative Agent may
direct all bearer instruments, share certificates and other documents of title
or evidence of ownership in relation to the Shares and their Related Rights and
shall execute and deliver to the Administrative Agent all such share transfers
and other documents as may reasonably be requested by the Administrative Agent
in order to enable the Administrative Agent or its nominees to be registered as
the owner or otherwise to obtain a legal title to the same (in each case, for
the purpose of the mortgage and charge under this Deed) and, without limiting
the generality of the foregoing shall (for such purpose) deliver to the
Administrative Agent (as agent and trustee for itself and the Secured Parties)
on today’s date executed (and, if required to be stamped, pre-stamped) share
transfers for all the Shares in favour of the Administrative Agent and/or its
nominee(s) as transferees or, if the Administrative Agent so directs, with the
transferee left blank and shall procure that all such share transfers are at the
request of the Administrative Agent forthwith registered by the Company and that
share

 

6

--------------------------------------------------------------------------------


 

certificates in the name of the Administrative Agent and/or such nominee(s) in
respect of all the Shares are forthwith delivered to the Administrative Agent.

 

(b)        The Chargor shall provide the Administrative Agent with certified
copies of all resolutions and authorisations approving the execution of such
transfer forms and registration of such transfers as the Administrative Agent
may reasonably require.

 

(c)        The Administrative Agent and its nominee may at any time after an
Enforcement Event has occurred exercise or refrain from exercising (in the name
of the Chargor, the registered holder or otherwise and without any further
consent or authority from the Chargor and irrespective of any direction given by
the Chargor) in respect of the Security Assets any voting rights and any powers
or rights under the terms of the Security Assets or otherwise which may be
exercised by the person or persons in whose name or names the Security Assets
are registered or who is the holder thereof, including, without limitation, all
the powers given to trustees by any legislation in respect of securities or
property subject to a trust.  The Chargor shall not without the previous consent
in writing of the Administrative Agent exercise the voting rights attached to
any of the Shares in favour of resolutions in violation of this Deed or the
Credit Agreement.  After an Enforcement Event has occurred, the Chargor hereby
irrevocably appoints the Administrative Agent or its nominees its proxy to
exercise (as provided in or permitted by this Deed) all voting rights so long as
the Shares remain registered in the name of the Chargor.

 

(d)        The Chargor during the continuance of this security will make all
payments which may become due in respect of any of the Security Assets and,
during the continuance of an Event of Default in making any such payment, the
Administrative Agent may if it thinks fit make such payment on behalf of the
Chargor.  Any sums so paid by the Administrative Agent shall be repayable by the
Chargor to the Administrative Agent on demand and pending such repayment shall
constitute part of the Secured Liabilities.

 

(e)        It is expressly agreed that, notwithstanding anything to the contrary
contained in this Deed, the Chargor shall remain liable to observe and perform
all of the conditions and obligations assumed by it in respect of the Security
Assets and neither the Administrative Agent nor any other Secured Party shall be
under any obligation or liability by reason of or arising out of the security
over the Security Assets conferred by this Deed.  Neither the Administrative
Agent nor any other Secured Party shall be required in any manner to perform or
fulfil any obligation of the Chargor in respect of the Security Assets, or to
make any payment, or to receive any enquiry as to the nature or sufficiency of
any payment received by them, or to present or file any claim or take any other
action to collect or enforce the payment of any amount to which they may have
been or to which they may be entitled under this Deed at any time or times.

 

(f)         Subject to the proviso to Clause 2.1, upon the occurrence of an
Event of Default and at any time thereafter while the same is continuing the
Administrative Agent shall be entitled to put into force and exercise in
accordance with the terms of the Credit Agreement any and every power possessed
by the Administrative Agent by virtue of the security over the Security Assets
conferred by this Deed or available to a secured creditor (so that Sections 93
and 103 of the Law of Property Act 1925 shall not apply to this security) and in
particular (without limitation):

 

7

--------------------------------------------------------------------------------

 

(i)       to sell all or any of the Security Assets in any manner permitted by
law upon such terms as the Administrative Agent shall in its absolute discretion
determine;

 

(ii)      to collect, recover or compromise and give a good discharge for any
moneys payable to the Chargor in respect of the Security Assets or in connection
with them; and

 

(iii)     to act generally in relation to the Security Assets in such manner as
the Administrative Agent acting reasonably shall determine.

 

(g)        For the avoidance of doubt, the Chargor agrees that the
enforceability of the security over the Security Assets conferred by this Deed
is not dependent on the performance or non-performance by any Secured Party of
its obligations under any agreement with the Chargor or the Guarantor or any
other person.

 

5.2       Dematerialisation and further documents of title

 

The Chargor shall:

 

(a)        immediately on conversion of any of the Shares from certificated to
uncertificated form, and on the creation or conversion of any other securities
which are for the time being comprised in the Security Assets in or into
uncertificated form, give such instructions or directions as the Administrative
Agent may reasonably require in order to protect or preserve its security; and

 

(b)        promptly upon receipt of any certificate or other document evidencing
any entitlement to any further or other Security Assets deposit it with the
Administrative Agent together with such share transfer forms in blank or other
documents as the Administrative Agent may reasonably require.

 

6.         APPLICATION OF PROCEEDS

 

Any monies received by the Administrative Agent after this Deed has become
enforceable shall be applied in accordance with Section 9.03(b) of the Credit
Agreement.

 

7.         POWER OF ATTORNEY

 

Upon the occurrence of an Event of Default and while the same is continuing, the
Chargor, by way of security, irrevocably appoints the Administrative Agent the
attorney of the Chargor on its behalf and in the name of the Chargor or the
Administrative Agent (as the attorney may decide) to do all acts and things and
execute all documents which the Chargor could itself do in relation to any of
the Security Assets in connection with any of the matters provided for in this
Deed, including (without limitation but subject to the proviso to Clause 2.1):

 

(a)        to execute any transfer, bill of sale or other assurance in respect
of the Security Assets;

 

(b)        to exercise all the rights and powers of the Chargor in respect of
the Security Assets;

 

8

--------------------------------------------------------------------------------


 

(c)        to ask, require, demand, receive, compound and give a good discharge
for any and all moneys and claims for moneys due and to become due under or
arising out of any of the Security Assets;

 

(d)        to endorse any cheques or other instruments or orders in connection
with any of the Security Assets; and

 

(e)        to make any claims or to take any action or to institute any
proceedings which the Administrative Agent considers to be necessary or
advisable to protect the security created by this Deed.

 

8.         PROTECTION OF PURCHASER

 

8.1       No enquiry

 

No purchaser or other person dealing with the Administrative Agent or with its
attorney or agent shall be concerned to enquire:

 

(a)        whether any power exercised or purported to be exercised by it or him
has become exercisable;

 

(b)        whether any money remains due on this security;

 

(c)        as to the propriety or regularity of any of its or his actions; or

 

(d)        as to the application of any money paid to it or him.

 

8.2       Dealings valid

 

In the absence of bad faith on the part of such purchaser or other person, such
dealings shall be deemed, so far as regards the safety and protection of such
purchaser or other person, to be within the powers conferred by this Deed and to
be valid accordingly.  The remedy of the Chargor in respect of any impropriety
or irregularity whatever in the exercise of such powers shall be in damages
only.

 

9.         DELEGATION

 

The Administrative Agent may at any time or times:

 

(a)        delegate to any person(s) all or any of its rights, powers and
discretions under this Deed on such terms (including power to sub-delegate) as
the Administrative Agent sees fit; and

 

(b)        employ agents, managers, employees, advisers and others on such terms
as the Administrative Agent sees fit for any of the purposes set out in this
Deed.

 

10.       INDEMNITY

 

10.1     Expenses

 

The Chargor will indemnify the Administrative Agent (as agent and trustee for
itself and the Secured Parties) and the other Secured Parties and every attorney
appointed by the Administrative Agent in respect of all liabilities and expenses
incurred by the Administrative

 

9

--------------------------------------------------------------------------------


 

Agent, such Secured Party or attorney in good faith in the execution or
purported execution of any rights in accordance with this Deed.

 

10.2     Secured Parties not liable

 

Neither the Administrative Agent nor any other Secured Party shall be liable for
any losses arising in connection with the exercise or purported exercise of any
of its rights, powers and discretions in good faith under this Deed and in
particular (but without limitation) the Administrative Agent in possession shall
not be liable to account as mortgagee in possession or for anything except
actual receipts.

 

11.       WAIVERS; REMEDIES CUMULATIVE

 

The rights of the Administrative Agent under this Deed:

 

(a)        may be exercised as often as necessary;

 

(b)        are cumulative and are not exclusive of its rights under the general
law; and

 

(c)        may be waived only in writing and specifically and may be on such
terms as the Administrative Agent sees fit.

 

12.       FURTHER ASSURANCE

 

The Charger shall from time to time upon the request of the Administrative Agent
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrative Agent may (acting reasonably) deem necessary for
the purpose of obtaining the full benefit of this Deed and of the rights and
powers generated under it.

 

13.       NOTICES

 

13.1     Delivery and Receipt

 

All notices pertaining to this Deed shall be given in writing or facsimile and
shall be deemed to be given as follows:

 

(a)        if in writing, when delivered; and

 

(b)        if by facsimile, when received,

 

save that any notice delivered or received on a non-working day or after
business hours shall be deemed to be given on the next working day at the place
of delivery or receipt.

 

13.2     Addresses

 

(a)        The Chargor’s address and facsimile number for notices is:

 

GFI Group

1 Snowden Street

London EC2A 2DQ

 

Attention:      Nigel Brahams

Facsimile:      +44 (0) 7422 1164

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

GFI Group Inc.

55 Water Street

New York, NY 10041

Attention:      Scott Pintoff

Facsimile:      +1 212 962 2965

 

or such as the Chargor may notify to the Administrative Agent by not less than
10 days’ notice.

 

(b)        The Administrative Agent’s address and facsimile number for notices
are:

 

Bank of America, N.A.

335 Madison Avenue

New York, New York 10017

 

Attention:               Don Pinzon

Facsimile:               +1 646 556 0326

 

or such as the Administrative Agent may notify to the Chargor by not less than
10 days’ notice.

 

14.       MISCELLANEOUS

 

14.1     Assignment

 

The Chargor may not assign any of its rights under this Deed.  The
Administrative Agent may assign all or any part of its rights hereunder from
time to time in accordance with the terms of the Credit Agreement.  References
to the Administrative Agent include assigns of the Administrative Agent.

 

14.2     Severability

 

If a provision of this Deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect:

 

(a)        the validity or enforceability in that jurisdiction of any other
provision of this Deed; or

 

(b)        the validity or enforceability in other jurisdictions of that or any
other provision of this Deed.

 

14.3     Counterparts

 

This Deed may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same instrument and any party may enter
into this Deed by executing a counterpart.

 

14.4     Trust

 

(a)        The Administrative Agent shall hold the benefit of the covenants,
mortgages, assignments and charges given by the Chargor in this Deed upon trust
for the benefit of the Secured Parties.

 

(b)        The perpetuity period for each trust created by this Deed shall be 80
years.

 

11

--------------------------------------------------------------------------------


 

15.       RELEASE

 

Upon the expiry of the Security Period (or sale or other disposition permitted
by the Credit Agreement but not otherwise), the Administrative Agent shall, at
the request and cost of the Chargor, take whatever action is reasonably
necessary to release the Security Assets from the security constituted by this
Deed and/or reassign the benefit of the Security Assets to the Chargor and
return to the Chargor all certificates and other documents of title to the
Shares, together with such instruments of transfer in respect thereof as may be
reasonably necessary in the circumstances, duly executed in favour of the
Chargor.

 

16.       GOVERNING LAW AND JURISDICTION

 

16.1     Governing Law

 

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by English law.

 

16.2     Jurisdiction

 

(a)        The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination hereof or any non-contractual
obligation arising out of or in connection with this Deed) (a “Dispute”).

 

(b)        The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

 

(c)        No party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by law, a
party may take concurrent proceedings in any number of jurisdictions.

 

16.3     Service of process

 

(a)        Without prejudice to any other mode of service allowed under any
relevant law, the Chargor:

 

(i)         irrevocably appoints GFI Holdings Limited as its agent for service
of process in relation to any proceedings before the English courts in
connection with this Deed; and

 

(ii)      agrees that failure by a process agent to notify the Chargor of the
process will not invalidate the proceedings concerned.

 

THIS DEED has been executed and delivered as a deed by each party hereto on the
date specified above.

 

12

--------------------------------------------------------------------------------


 

SIGNATORIES

 

The Chargor

 

 

 

 

 

Signed as a deed by GFInet Inc.

)

 

a company incorporated in Delaware,

)

 

acting by

)

 

 

)

Authorised Signatory

who in accordance with the laws of that

)

 

territory is/are acting under the authority

)

 

of that company

)

 

 

 

Authorised Signatory

 

 

The Administrative Agent

 

 

 

 

 

Signed as a deed by

 

 

BANK OF AMERICA, N.A.

)

 

a company incorporated in New York,

)

 

acting by

)

Authorised Signatory

 

)

 

who in accordance with the laws of that

)

 

territory is/are acting under the authority

)

 

of that company

)

Authorised Signatory

 

13

--------------------------------------------------------------------------------
